Title: From George Washington to Fielding Lewis, 2 March 1780
From: Washington, George
To: Lewis, Fielding


          
            Dear Sir,
            Hd Qrs Morris-town March 2d 1780
          
          Before Colo. Fairfax left Virginia he prevailed on me to accept a power of attorney for the general superintendance of his business in that State. Upon my appointment to the command of the American Army I wrote him that it was no longer in my power to do justice to the trust he had reposed in me & begged him to make choice of some other for this purpose. this request I repeated in several letters but never obtained an answer till lately—He now desires that I wd prevail on Mr Nicholas— yourself—or some other Gentn of character to do him this favor—I have already wrote to Mr Nicholas on this subject & shall be glad in case of his refusal to know if you will undertake the business as I believe his Steward—Collector of Rents—& seat at Belvoir stand much in need of the superintending eye of some person that will see justice done him.
          An Answer to this Letter as soon as possible will much oblige Dr Sir Yr Most Obedt & affecte Serv
          
            Go: Washington
          
        